Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (2005/0133130). Blum discloses most of the features of the claims. These include a self-adhesive wallet that can be used with a cell phone (such as attached to a cellphone) as the preamble of claim 1 is interpreted to functionally require. For example, see the embodiments of storage member in Figs 7-9.
Thus, the claimed base member can be the attachment part in embodiments, such as attachment part 901 in Fig 9. The claimed 
The claimed card member pocket can be container 907. The claimed key member pocket can be container 908.
However, Blum may not specifically teach that the noted pockets are formed by first and second wall members (although Fig 9 may suggest this). On the other hand it is conventional to form pockets as disposed in Blum utilizing first and second wall members. See, for example only, the prior art of record including Arraut 6,886,283. It would have been obvious to form the pockets of Blum utilizing first and second wall members, for the purpose of conveniently providing the pockets. For example, the second wall member can have the configuration of the material forming pocket 908 in Fig 9 and the first wall member can have a similar configuration on the inside of pocket 908 (as shown in Fig 9 for the material forming pocket 907).
Assuming that each of the Blum pockets are formed by a separate wall member as indicated above, it would also have been obvious to 
Like the references in the claims to a cell phone, no key is positively recited in the claims. Therefore, references in the claims to a key, such as in claim 2 are interpreted functionally (Blum is not required to show any key or cell phone). The portions of the key member pocket in Blum can fit some key as claimed.
Features of the claims not disclosed in Blum (other than the first and second wall members) are either conventional or well within the skill level of one of ordinary skill in the art to provide. Note the prior art 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB K ACKUN/Primary Examiner, Art Unit 3736